The Supreme Court affirmed the judgment of the Common. Pleas on April 20th, 1885, in the following opinion;
Per Curiam.
There was no error in rejecting the evidence. It was insufficient to remove the effect of the inquest. The averment of record by the plaintiff that she was restored to a sound state*, of mind impliedly admits that it was unsound when so found! by the inquest. Hence, instead of impeaching the correctness of the finding of lunacy, the effect was to confirm it. Due force must therefore be given to the inquest. It protects the* action of the defendants taken under it, and exempts them from liability in this action.
Judgment affirmed.